DETAILED ACTION
The present application, filed on 05/11/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 09/30/2021.
Claims 1-20 are pending and have been considered below.

Response to Arguments
Applicant’s arguments, filed 09/30/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102. Regarding “the hook having a lower surface that extends one of: substantially perpendicular with respect to the telescoping axis direction, and at an acute angle with respect to the telescoping axis direction and downward away from the upper opening in the air bag chute”, Yamauchi discloses [0147] that “each claw portion {37} may extend perpendicular to the tubular inner wall portion, or may be inclined downward”. Regarding “the lower surface of the hook faces the at least one opening in the side wall of the air bag chute and is configured such that during inflation of the air bag the lower surface of the hook contacts the side wall of the air bag chute at the opening to prevent the air bag chute from displacement in the telescoping axis direction”, Yamauchi discloses [0055] the “airbag [chute] 50 is engaged with the [airbag retainer] 25 by inserting and engaging the claw portions 37 in the engaging holes 57. The engagement ensures the coupling between the airbag [chute] 50 and the [retainer] 25. Therefore, when inflated and deployed, the airbag 15 smoothly pushes up the front and rear door 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-12, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi (US 2010/0117337).
Regarding claim 1, Yamauchi discloses {Figures 12-15} a vehicle air bag structural device, comprising: an air bag retainer {25} configured to hold a vehicle air bag {15} before deployment, the air bag retainer defining an opening through which the air bag passes during deployment, and at least one clip {37} located adjacent the opening at an outer periphery of the air bag retainer; an air bag chute {50} located adjacent the air bag retainer and configured to guide the air bag along a deployment axis and at least partially out of an upper opening in the air bag chute during deployment from the air bag retainer, the air bag chute having a wall {53} including a clip aperture opening {57} located therein, the clip aperture opening having an upper surface and a lower surface, the upper surface located closer to the upper opening in the air bag chute than the lower surface of the clip aperture opening, the at least one clip having an upper surface facing the upper surface of the clip aperture opening, and the upper surface of the at least one clip being at an acute angle with respect to the deployment axis [0147] and the acute angle upper surface extending from an interior of the air bag chute through the clip aperture {57} and to an exterior of the air bag chute, such that if the air bag chute {50} is moved downward towards the air bag retainer {25} along the deployment axis a pre-set distance, the upper surface of the clip aperture {57} contacts the upper surface of the at least one clip {37} to cause the wall {53} of the air bag chute to continue moving outward and downward along the acute angle upper surface of the at least one clip {Figure 14}, the at least one clip {37} having a lower surface opposed to the upper surface and configured such that during deployment of the air bag, the lower surface of the clip contacts the airbag chute {50} to prevent the airbag chute from moving along the deployment axis [0055].  
Regarding claim 2, Yamauchi discloses {Figure 14} the wall {53 (dotted line 54)} of the air bag chute {50} that is located immediately around the clip aperture opening {57} defines a plane, and the plane intersects the acute angle upper surface of the at least one clip {37}, and the lower surface of the at least one clip {37} extends one of: substantially perpendicular with respect to the plane, and at an acute angle with respect to the plane and downward away from the upper opening in the air bag chute [0147].  
Regarding claim 3, Yamauchi discloses {Figure 14} the at least one clip {37} has an end located exterior of the air bag chute {50} and outside the wall {53 expanded (dotted line 54)} of the air bag chute, and the at least one clip extends from the end to an apex located interior of the air bag chute, and the apex is located at a position closer to the to the upper opening in the air bag chute along a direction parallel with the deployment axis as compared to a position of the upper surface of the clip aperture opening {57} in the direction parallel with the deployment axis of the chute.  
Regarding claim 4, Yamauchi discloses {Figure 14} the end {37A} of the at least one clip {37} is located at a position further from the upper opening in the air bag chute {50} along a direction parallel with the deployment axis as compared to a position of the lower surface of the clip aperture opening {57} in the direction parallel with the deployment axis.  
Regarding claim 5, Yamauchi, as modified in claim 1, discloses {Figure 14} the upper surface of the at least one clip {37} also forms an acute angle greater than zero with respect to a plane parallel with a portion of the wall {53} of the airbag chute {50} that contains the clip aperture opening {57}.  
Regarding claim 6, Yamauchi discloses {Figure 14} the air bag chute {50} is configured to move towards the air bag retainer {25} if a predetermined force is applied to the air bag chute in a downward direction parallel with the deployment axis, and the at least one clip {37} is configured to cause the side wall of the air bag chute to move outward away from the deployment axis if the air bag chute moves a predetermined distance in the downward direction.  
Regarding claim 7, Yamauchi discloses {Figures 12-13} the air bag retainer {25} includes an upper peripheral edge {top edge of 63} of the opening at which the at least one clip {37} is attached, and a closed lower surface {26} configured to hold the air bag {15}.  
Regarding claim 8, Yamauchi discloses {Figure 14} the air bag retainer {25} includes an upper peripheral edge {top edge of 63} of the opening and the at least one clips {37} are formed along the upper peripheral edge of the opening, the at least one clip including a stroke limiter {37A} extending (downward) from an upper (and lower) surface of the at least one clip.
Regarding claim 11, Yamauchi discloses {Figure 14} a structure for retaining and deploying a vehicle air bag {15}, comprising: an air bag chute {50} configured as a tubular structure having an upper exit aperture configured for the air bag to exit along a deployment axis during deployment, and a lower aperture, the chute including a side wall {53} extending from the upper exit aperture to the lower aperture, the side wall of the chute including at least one opening {57} extending therethrough with the side wall defining a peripheral surface of the opening; an air bag retainer {25} located adjacent the lower aperture of the air bag chute and configured to store the air bag when in an undeployed state; a hook {37} attached to the air bag retainer and including an upward extending portion [0055], and an outward and downward sloped portion extending from an apex of the upward extending portion [0147], wherein the apex of the upward extending portion is located within the air bag chute such that the outward and downward sloped portion extends from a location within the side wall of the air bag chute, through the opening in the side wall, and to a location outside the side wall of the air bag chute {last sentence of [0051]}.  
Regarding claim 12, Yamauchi discloses {Figure 14} the apex of the upward extending portion of the hook {37} is located at a position closer to the upper exit aperture of the chute {50} along the deployment axis of the chute as compared to a position of any portion of the peripheral surface of the opening {57} in the side wall {53} along the deployment axis of the chute.  
Regarding claim 15, Yamauchi discloses the air bag retainer {25} includes an upper peripheral opening to which the hooks {37} are attached, and a closed lower surface {26} at which an air bag {15} is located.  
Regarding claim 16, Yamauchi discloses {Figure 12} the air bag retainer {25} includes an upper peripheral opening and the hook {37} is formed in the upper peripheral opening.  
Regarding claim 20, Yamauchi discloses {Figures 12-14} a structure for retaining and deploying a vehicle air bag {15}, comprising: an air bag retainer {25} configured as a tubular structure with an upper opening at an upper portion of the tubular structure and a closed bottom {26} at a lower portion of the tubular structure; an air bag chute {50} configured as a tubular structure having an upper exit opening configured for the air bag to exit along a deployment axis during deployment, and a lower opening aligned with the upper opening of the air bag retainer tubular structure, the air bag chute including a side wall {53} extending from the upper exit opening to the lower opening, the side wall of the air bag chute including at least one opening {57} extending therethrough, the tubular structure of the air bag retainer being telescopically located within the tubular structure of the air bag chute such that the air bag chute is movable with respect to the air bag retainer along a telescoping axis direction if a predetermined force is applied to the air bag chute in the telescoping axis direction; and a hook {37} extending from the tubular structure of the air bag retainer through the at least one opening {57} in the side wall {53} of the tubular structure of the air bag chute {50}, the hook including an upper surface that is at an acute angle greater than zero with respect to the telescoping axis direction {Figure 14}, and the upper surface of the hook faces upwards towards the upper exit opening of the air bag chute, the hook having a lower surface that extends one of: substantially perpendicular with respect to the telescoping axis direction, and at an acute angle with respect to the telescoping axis direction and downward away from the upper opening in the air bag chute [0147], and the lower surface of the hook faces the at least one opening {57} in the side wall of the air bag chute {50} and is configured such that during inflation of the air bag the lower surface of the hook contacts the side wall of the air bag chute at the opening to prevent the air bag chute from displacement in the telescoping axis direction [0055].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of  Iyeka (US 5,482,313).
Regarding claim 9, Yamauchi teaches all the aspects of claim 8. However, Yamauchi does not explicitly disclose a stroke stopper extending from the air bag retainer and configured to contact an outer surface of the air bag chute if the air bag chute moves towards the air bag retainer.  
Iyeka teaches {Figure 4} a stroke stopper {12a} extending from the air bag retainer {3 + 4} and configured to contact an outer surface of the air bag chute {6} if the air bag chute moves towards the air bag retainer.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the structural device disclosed by Yamauchi to include a stroke stopper in order to “restrict the downward movement of the [chute] beyond a certain limit” {Col. 5, lines 30-35}.
Regarding claim 14, Yamauchi teaches {Figures 12-14} all the necessary structure required to accomplish the limitations of claim 14. However, Yamauchi does not explicitly disclose the air bag chute is configured to move towards the air bag retainer if a predetermined force is applied to the air bag chute in a downward direction parallel with the deployment axis, and the hook is configured to cause the side wall of the air bag chute to move outward away from the deployment axis if the air bag chute moves a predetermined distance in the downward direction.
Iyeka teaches an air bag chute {6} is configured to move towards the air bag retainer {4} if a predetermined force is applied to the air bag chute in a downward direction parallel with the deployment axis, and the hook {12} is configured to cause the side wall {53} of the air bag chute to move outward away from the deployment axis if the air bag chute moves a predetermined distance in the downward direction.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the structure disclosed by Yamauchi such that the side wall of the chute moves outward if the airbag chute is moved downward a predetermined distance by a predetermined force in order to “restrict the downward movement of the [chute] beyond a certain limit” {Col. 5, lines 30-35}.
Claims 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Ooshino (US 8,033,567).
Regarding claim 10, Yamauchi discloses all the aspects of claim 1. However, Yamauchi does not explicitly disclose the at least one clip includes a bead extending away from the deployment axis and configured to reinforce a torsional strength of the at least one clip.  
Ooshino teaches {Figure 3} the at least one clip {12ab} includes a bead {12ae} extending away from the deployment axis and configured to reinforce a torsional strength of the at least one clip {Col. 5, lines 28-39}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have added a bead to the clip disclosed by Yamauchi in order to “increase the rigidity of the hooks and increase the strength of the attachment portion” {Col. 5, lines 28-29}.
	Regarding claim 18, Yamauchi discloses all the aspects of claim 11. However, Yamauchi does not explicitly disclose the hook includes a bead extending away from the deployment axis and configured to reinforce a torsional strength of the hook along an axis extending along the outward and downward sloped portion of the hook.  
	Ooshino teaches {Figure 3} the hook {12ab} includes a bead {12ae} extending away from the deployment axis and configured to reinforce a torsional strength of the hook along an axis extending along the outward and downward sloped portion of the hook {Col. 5, lines 28-39}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have added a bead to the hook disclosed by Yamauchi in order to “increase the rigidity of the hooks and increase the strength of the attachment portion” {Col. 5, lines 28-29}.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi.
Regarding claim 13, Yamauchi discloses {Figure 14, [0147]} the outward and downward sloped portion of the hook {37} forms an angle greater than zero with respect to a plane parallel with the side wall {53} of the airbag chute {50} and that contains the opening {57} in the side wall.  
	Yamauchi does not explicitly disclose that the angle with respect to the deployment axis or the opening in the side wall is acute.
	However, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to make the angle of the hook surface with respect to the deployment axis an acute angle since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Citko (US 2019/0100164).
Regarding claim 17, Yamauchi does not explicitly disclose the air bag retainer includes an upper peripheral opening and the hook includes a metal rib and a plastic insert located adjacent the metal rib, the plastic insert defining the outward and downward sloped portion of the hook.  
Citko teaches {Figures 1-2} the air bag retainer {12} includes an upper peripheral opening and a hook {20} includes a metal rib {32} and a plastic insert {40} located adjacent the metal rib, the plastic insert defining the outward and downward sloped portion of the hook.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have added ribs and plastic inserts to the airbag retainer disclosed by Yamauchi in order to further strengthen and reinforce the structure [0020]. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamauchi in view of Ford (US 6,994,372).
Regarding claim 19, Yamauchi discloses all the aspects of claim 11. However, Yamauchi does not explicitly disclose the tubular structure of the air bag chute is substantially circular in shape when viewed in cross section taken perpendicular to the deployment axis.
	However, Ford teaches {Figures 1-2} the tubular structure of the air bag chute is substantially circular in shape when viewed in cross section taken perpendicular to the deployment axis.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have changed the rectangular cross-sectional shape of the airbag chute to a substantially circular shape in order to better accommodate deployment of the airbag (“more efficiently with less stress to the module”), which is already disclosed by Yamauchi to be inflated through a circular insertion hole {Col. 1, lines 57-61}. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614